Citation Nr: 1508759	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for medical care rendered at a non-VA medical facility.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Northwest Network Payment Center in Portland, Oregon, of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran, sitting at the RO in Portland, Oregon, testified at a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for medical care rendered at a non-VA facility.  

After reviewing the available record, the Board finds that additional action is necessary prior to further appellate consideration.  The Board is unable to discern from the available record the nature of the Veteran's claim.

At his October 2014 Board hearing, the Veteran testified to needing emergency treatment due to cutting himself "three different times in six weeks," requiring stitches in his left and right hand, as well as his foot, in February 2011.  He further stated that he received treatment at Grants Pass Hospital in Grants Pass, Oregon, which was about 18 miles away, and the nearest VA outpatient clinic was about 90 miles away.

However, the claims file is devoid of treatment records pertaining to any injuries requiring stitches to his hands or feet at Grants Pass Hospital in February 2011.  The only records associated with his claim for entitlement to payment or reimbursement of medical expenses for medical care rendered at a non-VA medical facility in February 2011, to include emergency room treatment records from Three Rivers Community Hospital and his July 2012 Notice of Disagreement (NOD), refer to treatment for ulcerative colitis.  The Veteran specifically contended in his July 2012 NOD that he was "taken to [Three Rivers Hospital in Grants Pass, Oregon] via ambulance for life-threatening ulcerative colitis, and spent five days there."  He further alleged that he did not have time to seek pre-authorization.

Here, the Board is uncertain of the exact medical condition which necessitated such emergency treatment and the exact facility which rendered such treatment.

Accordingly, the case is REMANDED for the following action:

1. A VCAA notice letter should be sent to the Veteran notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expenses claim pursuant to 38 U.S.C.A. § 1728; (2) the information or evidence that he should provide; and (3) the information or evidence that VA will attempt to obtain on his behalf. 

The Veteran should be requested to indicate where he received the non-VA medical treatment and the specific date, and be provided with the necessary authorizations for the release of all treatment records on that date of treatment.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



